

 
 

Exhibit 10.48

 






THIRD MODIFICATION AGREEMENT




THIS MODIFICATION is made by and among GRIFFIN CENTER DEVELOPMENT IV, LLC (“GDC
IV”) and GRIFFIN CENTER DEVELOPMENT V, LLC (“GCD V”), Connecticut limited
liability companies both having an address of 204 West Newberry Road,
Bloomfield, Connecticut 06002 (GCD IV and GCD V sometimes the “Co-Borrowers”),
GRIFFIN LAND & NURSERIES, INC., a Delaware corporation with an address of 204
West Newberry Road, Bloomfield, Connecticut 06002 (“GL&N”), and WEBSTER BANK,
NATIONAL ASSOCIATION, a national association having a principal place of
business at 145 Bank Street, Waterbury, Connecticut 06702 (the “Bank”).


 
STATEMENT OF FACTS


A.           On December 17, 2002, GCD IV executed and delivered to Bank a
Promissory Note in the original principal amount of $9,750,000.00 (the “Loan”),
as assumed by GCD V and modified pursuant to the terms of a certain Loan
Assumption and Modification Agreement dated February 13, 2007 (“First
Modification”), as further modified by Second Modification Agreement dated
October 25, 2007 (“Second Modification”, the Promissory Note as modified by the
First Modification and the Second Modification, the “Note”).


B.           The Note is secured by, inter alia, a certain Open-End Mortgage
Deed and Security Agreement on premises known as 5 Waterside Crossing and 7
Waterside Crossing, Windsor, Connecticut (the “Premises”) dated December 17,
2002 and recorded in Volume 1359 at Page 204 of the Windsor Land Records, as
modified by the First Modification recorded in Volume 1586 at Page 233 and the
Second Modification recorded in Volume 1681 at Page 98 (the “Mortgage”), a
certain Assignment of Leases and Rents on the Premises dated December 17, 2002
and recorded in Volume 1359 at Page 245 (as modified, the “Assignment”), a
certain UCC-1 Financing Statement filed with the Secretary of the State of
Connecticut as Number 2176781 (“Financing Statement”), a certain Environmental
Indemnification Agreement regarding the Premises dated December 17, 2002
(“Environmental Indemnification”), a certain Indemnification Agreement dated
December 17, 2002 (“Indemnification”, the Note, Mortgage, Assignment, Financing
Statement, Environmental Indemnification, Indemnification, and any other
documents executed in connection with the Loan, the “Loan Documents”).
 
 
 
 

--------------------------------------------------------------------------------

 

 
C.           Co-Borrowers and Bank have entered into an ISDA Master Agreement
dated June 7, 2012, together with all schedules and documents related thereto,
which provide for interest rate protection and may result in additional
indebtedness of the Co-Borrowers (“Swap Agreements”), copies of which are on
file in the offices of the Bank and Co-Borrowers;


D.           Co-Borrowers have requested certain modifications to the terms of
the Loan, and the Bank is prepared to accommodate the Co-Borrowers’ request
subject to the terms and conditions set forth hereinafter.


NOW, THEREFORE, in consideration of the mutual promises herein contained,
 
 


IT IS AGREED:
 


1.           The Note is hereby amended and restated in its entirety pursuant to
the Amended and Restated Promissory Note in the remaining principal balance of
$6,739,356.00 effective as of October 1, 2012, a copy of which is attached
hereto as Exhibit A (“Amended Note”).


2.           Effective as of October 1, 2012, the Note attached to the Mortgage
as Exhibit A is hereby replaced by the Amended Note.


3.           The Mortgage, as amended herein, shall secure, without limitation,
the payment and performance of all obligations of Co-Borrowers under the Swap
Agreements.  All references to the Note in the Mortgage and other Loan Documents
shall hereafter mean the Amended Note together with the Swap Agreements, and all
references in the Loan Documents to the Mortgage shall hereafter mean to the
Mortgage as modified by this Modification.


4.           The Mortgage is hereby modified as follows:


a.
The maturity date set forth in the last sentence of the first “Whereas” clause
on Page 4 of the Mortgage is hereby deleted, and October 2, 2017 is substituted
therefor.



b.
The following is hereby added as the second “Whereas” clause on Page 4 of the
Mortgage:



 
WHEREAS, Mortgagor and Mortgage entered into an ISDA Master Agreement dated June
7, 2012, together with all schedules and documents related thereto, as amended,
which provide for interest rate protection and may result in additional
indebtedness of the Mortgagor;



c.
The following is hereby added to the end of Section 1.01 on Page 4 of the
Mortgage:

 
 
 
2

--------------------------------------------------------------------------------

 

 
 
Mortgagor shall pay all Indebtedness evidenced by the Amended Note and the
interest thereon, together with all obligations and Indebtedness arising
pursuant to the Swap Agreements, in lawful money of the United States at the
time and in the manner set forth in the Amended Note and Swap Agreements,
subject to any applicable grace periods.



d.
Section 1.14 on Page 13 of the Mortgage is deleted, and the following is
substituted therefor:



 
Mortgagor shall maintain with Mortgagee a reserve account to be used to fund
tenant improvements and commission expenses associated with leases for the
Property that are approved by Mortgagee (the “Reserve Account”), as more
particularly defined in that certain Amended and Restated Reserve Account
Agreement entered into by Mortgagor and Mortgagee of even date herewith
(“Reserve Account Agreement”) As of the date of the Reserve Account Agreement,
the amount held in the Reserve Account is $300,000.00. On July 1, 2012 and on
the first date of each calendar month thereafter, Mortgagor shall deposit into
the Reserve Account the amount of $6,666.67 (the “Monthly Deposit”) until such
time as the balance of the Reserve Account reaches $500,000.00 (the “Aggregate
Maximum Balance”), after which time Mortgagor shall be required to maintain the
Aggregate Maximum Balance until the Loan is paid in full in accordance with the
terms and conditions set forth below.  Once the Aggregate Maximum Balance has
been funded hereunder, if at any time thereafter during the term of the Loan the
balance of the Reserve Account falls below the Aggregate Maximum Balance,
Mortgagor shall be required to resume making Monthly Deposits until the Reserve
Account balance is restored to the Aggregate Maximum Balance.  Upon
stabilization of the Mortgaged Property, defined as 90% occupancy with a net
operating income of $1,240,000.00, the Aggregate Maximum Balance requirement
will be reduced to $300,000.00.  All Reserve Account funds are hereby pledged to
Mortgagee as additional collateral for the Loan and shall be released by
Mortgagee upon Mortgagor’s request in connection with tenant improvements and
commission expenses associated with leases approved by Mortgagee, as defined
below.  Any Event of Default under the terms of the Reserve Account Agreement
shall be considered an Event of Default by Mortgagor under this Mortgage.



e.
Section 1.18 of the Mortgage is hereby deleted.

 


f.
The next test of the debt service coverage ratio under Section 1.19 of the
Mortgage shall take place as of December 31, 2013 for the calendar year 2013.

 


 
3

--------------------------------------------------------------------------------

 


5.           Co-Borrowers and GL&N hereby represent and warrant to Bank that:


a.
As of the date of this Modification, there exists no default or Event of Default
(as defined in the Loan Documents) and no circumstance which would constitute an
Event of Default after the giving of notice or the passage time, or both;



b.
The outstanding principal balance of the indebtedness evidenced by the Note as
of the date hereof is due and owing pursuant to the terms of the Note and Loan
Documents without any claim, offset, or defense by or from the Co-Borrowers, all
of which are hereby specifically waived and released;



c.
No claim, counterclaim, offset, or defense exists as of the date hereof with
respect to the full and timely performance of all other duties, obligations,
covenants and warranties of the Co-Borrowers or GL&N set forth in the Loan
Documents, all of which are specifically waived and released;



d.
There are no claims, litigation, or proceedings pending or, to the best of the
knowledge of the Co-Borrowers or GL&N, threatened against the Co-Borrowers or
GL&N which, if determined against them, will materially and adversely affect the
ability of the Co-Borrowers or GL&N Borrower to perform any duties and
obligations under the Loan Documents;



e.
GL&N consents to the execution and delivery by the Co-Borrowers of the Amended
Note and agrees that the Environmental Indemnification and the Indemnification
shall apply and extend to the Loan as amended by the Amended Note and herein and
that it shall remain fully bound by and liable under the terms of the
Environmental Indemnification and the Indemnification.



6.           In order to further secure their obligations under the Amended
Note, Co-Borrowers grant to Bank the Premises, with MORTGAGE COVENANTS, and
subject to all the terms, covenants and conditions as originally set forth in
the Mortgage.


7.           The indebtedness evidenced by the Loan Documents continues
outstanding, and the execution and delivery to the Bank of this Modification
does not constitute the creation of a new debt or the extinguishment of the debt
evidenced by the Loan Documents but constitutes only an amendment of certain of
the terms with respect thereto, and the execution and delivery of this
Modification does not in any way affect the existing lien created by the
Mortgage or the priority of the Mortgage, and each of the Co-Borrowers hereby
acknowledges such Mortgage continues to be a valid first Mortgage on the
Premises.


8.           Nothing contained herein shall operate to release the Co-Borrowers
from their liability to pay the Amended Note and to keep and perform the terms,
conditions, obligations and agreements contained in the Loan Documents and in
all other documents relating to and securing repayment of the Amended Note.
 
 
 
4

--------------------------------------------------------------------------------

 

 
9.           Co-Borrowers and GL&N each hereby releases the Bank from any and
all liability arising directly or indirectly with respect to the Amended Note,
the Loan Documents, the debt evidenced or governed by any of the Loan Documents,
and any and all actions taken by the Bank with respect to the transactions
contemplated therein.


10.           The Bank hereby notifies each of the Co-Borrowers and GL&N that it
is subject to the U.S.A. Patriot Act (Title 111 of PUB. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) and that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies of the Co-Borrowers and GL&N and other information that will allow
the Bank to identify of the Co-Borrowers and GL&N in accordance with the Patriot
Act.  Each of the Co-Borrowers and GL&N hereby consents to the Bank’s sharing of
such information, and all other information in the possession of the Bank, to
the extent required by any law, regulation or guideline applicable to the Bank.


11.           If for any reason this Modification or the application thereof to
any party or circumstances shall be alleged or determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, then the
Bank may at its option rely on the terms and conditions of the Loan Documents as
in existence immediately prior to the execution of this Modification and enforce
any of Bank’s rights and remedies thereunder.


12.           The Amended Note and all other Loan Documents shall remain in full
force and effect and shall be binding upon the parties and their respective
heirs, successors and assigns.






REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW

 
5

--------------------------------------------------------------------------------

 



 
SIGNED this 15th day of June, 2012.




 
Witnessed by:
GRIFFIN CENTER DEVELOPMENT IV, LLC
         
By Griffin Land & Nurseries, Inc.
   
Its Sole Member




 
/s/Thomas M. Daniells
By  /s/Anthony Galici
 
Thomas M. Daniells
Anthony J. Galici
   
Its Vice President
 
/s/Jomarie T. Andrews
   
Jomarie T. Andrews
 

 

 
GRIFFIN CENTER DEVELOPMENT V, LLC
     
By Griffin Land & Nurseries, Inc.
 
Its Sole Member




 
/s/Thomas M. Daniells
By  /s/Anthony Galici
 
Thomas M. Daniells
Anthony J. Galici
   
Its Vice President
 
/s/Jomarie T. Andrews
   
Jomarie T. Andrews
 




   
GRIFFIN LAND & NURSERIES, INC.
       
/s/Thomas M. Daniells
By  /s/Anthony Galici
 
Thomas M. Daniells
Anthony J. Galici
    Its Vice President   
/s/Jomarie T. Andrews
   
Jomarie T. Andrews
 


 
 
6

--------------------------------------------------------------------------------

 

 



   
WEBSTER BANK, NATIONAL ASSOCIATION
       
/s/Jomarie T. Andrews
By  /s/Sean Mulready
 
Jomarie T. Andrews
Its Vice President
       
/s/Thomas M. Daniells
   
Thomas M. Daniells
 






 
STATE OF CONNECTICUT
)
       
)
ss:
Farmington
 
COUNTY OF HARTFORD
)
   





The foregoing instrument was acknowledged before me this 15th day of June, 2012
by Anthony J. Galici, Vice President of Griffin Land & Nurseries, Inc., a
Delaware corporation, sole member of Griffin Center Development IV, LLC and
Griffin Center Development V, LLC, Connecticut limited liability companies, on
behalf of the corporation and the companies.







 
/s/Thomas M. Daniells
 
Thomas M. Daniells
 
Commissioner of the Superior Court








 
STATE OF CONNECTICUT
)
       
)
ss:
   
COUNTY OF HARTFORD
)
   





The foregoing instrument was acknowledged before me this 15th day of June, 2012
by Sean Mulready, Vice President of Webster Bank, National Association, a
national banking association, on behalf of the association.





 
/s/Jomarie T. Andrews
 
Jomarie T. Andrews
 
Commissioner of the Superior Court
 
Notary Public
 
My commission expires:


 
7

--------------------------------------------------------------------------------

 

 
EXHIBIT A

Reference is made to that certain Promissory Note in the original principal
amount of NINE MILLION SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($9,750,000.00) from
GRIFFIN CENTER DEVELOPMENT IV, LLC  to WEBSTER BANK, NATIONAL ASSOCIATION
(“Lender”) dated December 17, 2002 (“Original Note”) the obligations under which
were assumed by GRIFFIN CENTER DEVELOPMENT V, LLC (together with Griffin Center
Development IV, LLC, “Co-Borrowers”) pursuant to the terms of that certain Loan
Assumption and Modification Agreement by and among Lender and Co-Borrowers dated
February 13, 2007 .


Co-Borrowers and Lender desire to modify the terms of the Original Note and
hereby agree to amend and restate the Original Note in its entirety pursuant to
the terms of the following Amended and Restated Promissory Note. The execution
and delivery of this Amended and Restated Promissory Note by Co-Borrowers, and
the acceptance by Lender, is not intended, and shall not be deemed or construed,
to effect a novation or to pay, satisfy or discharge all or any part of the
outstanding indebtedness evidenced by the Original Note, the security interests,
or contractual and legal rights securing all or any part of such indebtedness.
The indebtedness evidenced by this Amended and Restated Promissory Note shall
constitute a substitution of the indebtedness outstanding under the Original
Note, which indebtedness shall continue to be outstanding and shall be due and
payable in accordance with the terms of this Amended and Restated Promissory
Note. The Original Note and this Amended and Restated Promissory Note shall
constitute one and the same obligation.






[websterbanklogo.jpg]






AMENDED AND RESTATED PROMISSORY NOTE








 
 


 
$6,739,356.00
Farmington, Connecticut
Effective as of
       
October 1, 2012
 


 
FOR VALUE RECEIVED, GRIFFIN CENTER DEVELOPMENT IV, LLC and GRIFFIN CENTER
DEVELOPMENT V, LLC, Connecticut limited liability companies both having an
address of 204 West Newberry Road, Bloomfield, Connecticut 06002 (the “Co-

 
 
8

--------------------------------------------------------------------------------

 
 
 
Borrowers”), hereby promise to pay to the order of WEBSTER BANK, NATIONAL
ASSOCIATION (the “Holder” or the “Bank”) at 145 Bank Street, Waterbury,
Connecticut 06702, the principal sum of SIX MILLION SEVEN HUNDRED THIRTY-NINE
THOUSAND THREE HUNDRED FIFTY-SIX DOLLARS ($6,739,356.00) (the “Loan”, the
instrument evidencing the Loan, this “Note”) in lawful money of the United
States, and to pay interest on the outstanding principal balance due under this
Note at the rate or rates set forth in Paragraph (2) below, and to pay all taxes
levied or assessed upon said principal sum against any Holder of this Note
(other than income taxes) and all costs, including reasonable attorneys' fees
incurred in the collection of this Note, in the foreclosure of any mortgage or
security interest now or hereafter securing the same, or in any proceedings to
otherwise enforce or protect this Note or any security therefor. Interest on
this Note shall be computed on the basis of a year of three hundred sixty (360)
days and actual days elapsed.
 
 
This Note is subject to all of the following terms and conditions:


(1)           Principal Repayment.


(a)           Repayment Schedule.  If not sooner paid or demanded, the principal
balance of this Note shall be due and payable in monthly installments, as set
forth on Schedule A attached hereto (based on a 25 year amortization schedule),
commencing on November 1, 2012 and continuing on the first (1st) day of each and
every month thereafter, with a final payment in the amount of the then
outstanding principal balance hereunder plus all interest accrued hereon to be
due and payable on October 2, 2017 (the “Maturity Date”).
 
 
All amounts owing under this Note and interest thereon shall be payable in legal
tender of the United States of America. The Bank is authorized, but not
required, to charge any payment due hereunder to any account of the Co-Borrowers
at the Bank. In the event a payment hereunder is due on a Saturday, Sunday or
legal holiday, payment shall be due on the succeeding business day.


(b)           Evidence of Debt.  The Bank will enter an appropriate notation on
its books and records evidencing the interest rate applicable to the outstanding
balance hereof, each repayment on account of the principal thereof, and the
amount of interest paid. The Co-Borrowers agree that, in the absence of manifest
error, the books and records of the Bank shall constitute rebuttable presumption
of the amount owing to the Bank pursuant to this Note.


           (2)           Interest.


(a)           Interest Rates, Payment of Interest.  So long as no Event of
Default has occurred, the Loan shall bear interest at a rate per annum equal to
the LIBOR Rate (as hereinafter defined) plus two hundred seventy-five (275)
basis points for an interest period (herein an “Interest Period”) of one month.
Interest on the Loan shall be payable 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
on the first day of each month following the last day of each Interest Period.
The Bank is authorized, but not required, to charge any payment due hereunder to
any account of the Co-Borrowers at the Bank.
 
(b)           Interest Periods.  With respsect to each Interest Period:


 
(i)    all payment dates herein shall be subject to and adjusted in accordance
with the "Following Business Day Convention".  The Following Business Day
Convention shall mean the convention for adjusting any relevant date if it would
otherwise fall on a day that is not a Business Day and provides that, in such
event, such date shall be adjusted to the first following day that is a Business
Day, except that if such following day shall be a day in the following month,
such date shall be adjusted to the immediately preceding Business Day; and



 
(ii)
any Interest Period which begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period is to
end, shall (subject to clause (i) above) end on the last day of such calendar
month; and



 
(iii)
any Interest Period which would end after the Maturity Date shall end on the
Maturity Date.



(3)           Additional Charges.


(a)           Additional Payments.  If the Bank shall deem applicable to this
Note, any requirement of any law of the United States of America, any
regulation, order, interpretation, ruling, official directive or guideline
(whether or not having the force of law) of the Board of Governors of the
Federal Reserve System, the Comptroller of the Currency, the Federal Deposit
Insurance Corporation or any other board or governmental or administrative
agency of the United States of America which shall impose, increase, modify or
make applicable thereto or cause to be included in, any reserve, special
deposit, calculation used in the computation of regulatory capital standards,
assessment or other requirement which imposes on the Bank any cost that is
attributable to the maintenance of the Loan, then, and in each such event, the
Bank shall notify the Co-Borrowers thereof and the Co-Borrowers shall pay the
Bank, within thirty (30) days of receipt of such notice, such amount as will
compensate the Bank for any such cost, which determination may be based upon the
Bank's reasonable allocation of the aggregate of such costs resulting from such
events. In the event any such cost is a continuing cost, a fee payable to the
Bank may be imposed upon the Co-Borrowers periodically for so long as any such
cost is deemed applicable to the Bank in an amount determined by the Bank to be
necessary to compensate the Bank for any such cost. The determination by any
Bank of the existence and amount of any such cost shall, in the absence of
manifest error, be conclusive.
 
 
 
10

--------------------------------------------------------------------------------

 

 
(b)           Indemnity.  The Co-Borrowers agree to indemnify the Bank and to
hold the Bank harmless from any loss or expense that it may sustain or incur as
a consequence of any prepayment (whether optional or mandatory) hereunder or any
default by the Borrower in the payment of the principal of or interest
hereunder, including, but not limited to, expenses, costs or any interest
payable by the Bank to lenders of funds obtained by it in order to make or
maintain its LIBOR Rate hereunder. The amount of such indemnified loss or
expenses shall be determined by the Bank based on the assumption that the Bank
funded 100% of the Loan at the LIBOR Rate.


(c)           Late Charge.  Except for the last payment due at maturity,
Co-Borrowers shall pay a “late charge” equal to five (5%) percent of any
installment of principal or interest, or of any other amount due to the Bank
which is not paid within ten (10) days of the due date thereof to defray the
extra expense involved in handling such delinquent payment. The minimum late
charge shall be Fifty Dollars ($50.00).


(d)           Default Rate.  Notwithstanding any provision contained in this
Note to the contrary, from the date of the occurrence of any default under this
Note, and so long as such default shall be continuing, and after judgment and
until collection, or after maturity or demand for payment, interest shall accrue
at the variable rate equal to five (5) percentage points per annum greater than
the otherwise applicable rate on the outstanding principal balance of this Note,
regardless of whether or not there has been an acceleration of the payment of
principal and interest as herein set forth.


(e)           Expenses.  Co-Borrowers further promise to pay to the Bank, as
incurred, and as an additional part of the unpaid principal balance, all
reasonable costs, expenses and reasonable attorneys' fees incurred (i) in the
preparation, protection, modification, collection, defense or enforcement of all
or part of this Note or any guaranty hereof, or (ii) in the foreclosure or
enforcement of any mortgage or security interest which may now or hereafter
secure either the debt hereunder or any guaranty thereof, or (iii) with respect
to any action taken to protect, defend, modify or sustain the lien of any such
mortgage or security agreement, or (iv) with respect to any litigation or
controversy arising from or connected with this Note or any mortgage or security
agreement or collateral which may now or hereafter  secure this Note, or (v)
with respect to any act to protect, defend, modify, enforce or release any of
its rights or remedies with regard to, or otherwise effect  collection of, any
collateral which may now or in the future secure this Note or with regard to or
against Co-Borrowers or any endorser, guarantor or surety of this Note.


(4)           Basis For Determining Interest Rate Inadequate or Unfair.  In the
event that the Bank shall have determined that by reason of circumstances
affecting the interbank Eurodollar market, adequate and reasonable means do not
exist for determining the LIBOR Rate or Eurodollar deposits in the relevant
amount and for the relevant maturity are not available to the Bank in the
interbank Eurodollar market, the Bank shall give the Co-Borrowers notice of such
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
determination within one (1) Business Day. If such notice is given, then
interest on the Loan shall accrue at the Prime Rate.

(5)           Definitions.


(a)           “Business Day” shall mean (i) with respect to the LIBOR Rate, any
day on which commercial banks are open for domestic and international business
including dealings in Dollar deposits in London, England, New York, New York,
and Hartford, Connecticut; and (ii) with respect to the Prime Rate, any day
other than a day on which commercial banks in Hartford, Connecticut or New York,
New York are required or permitted by law to close.


(b)           “LIBOR Rate” shall mean the rate quoted by the Bank two (2)
Business Days prior to an Interest Period for the offering by the Bank to prime
commercial banks in the inter-bank Eurodollar market of dollar deposits for a
period equal to the Interest Period and in an amount equal to the requested
advance.  Such LIBOR Rate shall be increased by the maximum marginal reserve
percentage as prescribed by the Board of Governors of the Federal Reserve System
for determining the reserve requirement for Webster Bank, National Association
for Eurodollar deposits having a maturity equal to the Interest Period. If the
LIBOR Rate shall be discontinued or does not reflect the cost of funds of the
Holder or for any other reason shall not be available for determining the LIBOR
Rate, then Holder shall select a substitute method of determining the LIBOR Rate
and shall notify maker of such selection, which method shall, in Holder's
estimation, yield a rate of return to Holder substantially equivalent to the
rate of return that Holder would have expected to receive if the LIBOR Rate
still had been available for that purpose.


(c)           “Prime Rate” shall mean the interest rate announced from day to
day by Webster Bank, National Association as its "Prime Rate". The Prime Rate is
not necessarily the lowest or most favorable lending rate that the Bank charges
its customers.  Any change in the interest rate under this Note resulting from a
change in the Prime Rate shall become effective immediately upon the date on
which such change in the Prime Rate shall be adopted by the Holder hereof.  If
the Prime Rate shall be discontinued or does not reflect the cost of funds of
the Holder or for any other reason shall not be available for determining the
Prime Rate, then Holder shall select a substitute method of determining the
Prime Rate and shall notify maker of such selection, which method shall, in
Holder's estimation, yield a rate of return to Holder substantially equivalent
to the rate of return that Holder would have expected to receive if the Prime
Rate still had been available for that purpose.


(6)           Events of Default.  Each of the following shall constitute an
“Event of Default” hereunder:
 
 
 
12

--------------------------------------------------------------------------------

 

 
(a)           Failure by Co-Borrowers to pay or perform beyond any applicable
notice and cure periods any of their liabilities or obligations to Bank (whether
under this Note or any other note, guaranty, document, instrument or agreement
evidencing, securing or governing any obligation of the Co-Borrowers under any
note or guaranty or otherwise) when due to be paid or performed; or


(b)           Failure by Co-Borrowers to comply beyond any applicable notice and
cure periods with the terms of, or the occurrence of default under, this Note or
the Open-End Mortgage Deed and Security Agreement in favor of  the Bank dated
December 17, 2002, as modified by Loan Assumption and Modification Agreement
dated February 13, 2007, by Second Modification Agreement dated October 17,
2007, and by Third Modification Agreement of even date herewith (“Mortgage”), or
any other mortgage, pledge or security agreement or other agreement or document
which may now or hereafter govern, evidence or secure this Note (“Loan
Documents”).


(7)           Interest Rate Protection Agreement(s).  In connection with the
execution of this Amended and Restated Promissory Note, Co-Borrowers have
entered into one or more interest rate hedge or protection agreements for the
term of this Note. Such agreement or agreements have been approved by the Bank
and shall not be modified in any manner without the prior written consent of the
Bank.


(8)           Acceleration.  Upon the occurrence of any Event of Default
hereunder, all advances outstanding hereunder, together with accrued interest
thereon and charges incurred with respect thereto, shall become immediately due
and payable, at the option of the Bank and any obligation of the Bank to advance
hereunder shall terminate, all without demand, presentment, protest or notice of
any kind, all of which are hereby waived by the Co-Borrowers.


(9)           Set-off.   Upon the occurrence of an Event of Default hereunder,
the Bank is hereby authorized at any time from time to time, without notice to
the Co-Borrowers (any such notice being expressly waived by the Co-Borrowers) to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final), credits, collateral and property at any time held by, in
transit to or in the safekeeping, custody or control of, the Bank or any entity
under the control of Webster Financial Corporation (and shall include any other
obligation at any time owing by the Bank or any entity under the control of
Webster Financial Corporation to or for the credit or the account of the
Co-Borrowers) against any and all of the obligations of the Co-Borrowers,
irrespective of whether or not the Bank shall have made any demand hereunder and
although such obligations may be contingent and unmatured.


(10)           Indemnification.  In consideration of the Bank’s making of the
Loan hereunder and in addition to all other obligations of Borrower under this
Note, the Co-Borrowers hereby agree to defend, protect, indemnify and hold
harmless the Bank and its successors, assigns, officers, directors, employees
and agents, including, without limitation, those retained in connection with the
transactions contemplated by this Note (collectively, the "Indemnitees"), from
and against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees,
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
liabilities and damages and expenses in connection therewith (irrespective of
whether any such Indemnitees are a party to any action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and disbursements
(the "Indemnifiable Liabilities") incurred by the Indemnitees or any of them as
a result of, or arising out of, or relating to (a) the execution, delivery,
performance or enforcement of this Note and any instrument, document or
agreement executed pursuant hereto; (b) the Bank’s status as lender to, or
creditor of, the Co-Borrowers; or (c) the operation of the Co-Borrowers’
business from and after the date hereof, provided that neither of the
Co-Borrowers shall be required to indemnify any Indemnitee for any Indemnifiable
Liabilities resulting from such Indemnitee's own gross negligence or willful
misconduct.  To the extent that the foregoing undertaking by the Co-Borrowers
may be unenforceable for any reason, the Co-Borrowers shall make the maximum
contribution to the payment and satisfaction of each of the Indemnifiable
Liabilities which is permissible under applicable law.
 
 
(10)           Rights of Bank.  In addition to any rights the Bank may have
hereunder, under the Loan Documents, or under any other instrument, document or
agreement which may now or hereafter evidence, govern, or secure this Note, the
Bank shall have all the rights of a creditor under the laws of the State of
Connecticut and the case law interpreting the same. Nothing contained herein
shall be construed as limiting or restricting any rights the Bank may have,
whether statutory or otherwise, including, without limitation, all rights of
set-off as may exist under law.


(11)           Use of Proceeds.  The Co-Borrowers shall use the proceeds of the
Loan for general commercial purposes, provided that no part of such proceeds
will be used, in whole or in part, for the purpose of (i) acquiring all or a
portion of the assets or stock of any person, firm or corporation or (ii)
purchasing or carrying any “margin security” as such term is defined in
Regulation U of the Board of Governors of the Federal Reserve System.


(12)           Consent to Credit Verification. The Co-Borrowers and any
guarantor hereby agree that Bank shall have the right at any time and from time
to time to verify credit information supplied by the undersigned.


(13)           Replacement Notes. Upon receipt of an affidavit of an officer of
Bank as to the loss, theft, destruction or mutilation of the Note or any other
security document which is not of public record, and, in the case of any such
loss, theft, destruction or mutilation, upon surrender and cancellation of such
Note or other security document, Co-Borrowers will issue, in lieu thereof, a
replacement Note or other security document in the same principal amount thereof
and otherwise of like tenor.


(14)           Successors and Assigns. Sales and Participations.


 
 (a)  This Agreement shall be binding upon and shall inure to the benefit of the
Co-Borrowers, the Bank and their respective successors and assigns.

 
 
 
14

--------------------------------------------------------------------------------

 

 
(b)
The Bank shall have the unrestricted right at any time or from time to time, and
without  Co-Borrowers’ consent, to assign all or any portion of its rights and
obligations hereunder to one or more banks or other financial institutions
(each, and "Assignee"), and Co-Borrowers agree that they shall execute, or cause
to be executed, such documents, including without limitation, amendments to this
Agreement and to any other documents, instruments and agreements executed in
connection herewith as Bank shall deem necessary to effect the foregoing.  In
addition, at the request of Bank and any such Assignee, Co-Borrowers shall issue
one or more new promissory notes, as applicable, to any such Assignee and, if
Bank has retained any of its rights and obligations hereunder following such
assignment, to Bank, which new promissory notes shall be issued in replacement
of, but not in discharge of, the liability evidenced by the promissory note held
by Bank prior to such assignment and shall reflect the amount of the respective
commitments and loans held by such assignment and shall reflect the amount of
the respective commitments and loans held by such Assignee and Bank after giving
effect to such assignment.  Upon the execution and delivery of appropriate
assignment documentation, amendments and any other documentation required by
Bank in connection with such assignment, and the payment by Assignee of the
purchase price agreed to by Bank, and such Assignee, such Assignee shall be a
party to this Agreement and shall have all of the rights and obligations of Bank
hereunder (and under any and all other guaranties, documents, instruments and
agreements executed in connection herewith) to the extent that such rights and
obligations have been assigned by Bank pursuant to the assignment documentation
between Bank and such Assignee, and Bank shall be released from its obligations
hereunder and thereunder to a corresponding extent.



(c)
Bank shall have the unrestricted right at any time and from time to time, and
without the consent of or notice to Co-Borrowers, to grant to one or more banks
or other financial institutions (each, a "Participant") participating interests
in Bank's obligation to lend hereunder and/or any or all of the loans held by
Bank hereunder. In the event of any such grant by Bank of a participating
interest to a Participant, whether or not upon notice to Co-Borrowers, Bank
shall remain responsible for the performance of their obligations hereunder and
Co-Borrowers shall continue to deal solely and directly with Bank in connection
with Bank's rights and obligations hereunder. In furtherance of the foregoing,
Bank may furnish any information concerning Co-Borrowers in its possession from
time to time to prospective Assignees and Participants, provided that Bank shall
require any such prospective Assignee or Participant to agree in writing to
maintain the confidentiality of such information.



(15)           Counterparts, Electronic Communications.


(a)
  This Note may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original and all of which when taken together shall
constitute but one and the same instrument; and

 
 
 
15

--------------------------------------------------------------------------------

 

 
(b)
The Bank and the Co-Borrowers hereby agree to the conduct of transactions by
electronic means and that each hereby agrees that each will accept “electronic
signatures” (as defined in the Connecticut Uniform Electronic Transactions Act –
Chapter 15 of the Connecticut General Statutes) on all notices, certificates and
communications as original signatures and entitled to full recognition as
original signatures.



(16)           PREJUDGMENT REMEDY WAIVER.  CO-BORROWERS HEREBY WAIVE THE RIGHT
THEY MAY HAVE TO PRIOR NOTICE OF AND A HEARING ON THE RIGHT OF ANY HOLDER OF
THIS NOTE TO A PREJUDGMENT REMEDY, WHICH REMEDY ENABLES SAID HOLDER BY WAY OF
ATTACHMENT, FOREIGN ATTACHMENT, GARNISHMENT OR REPLEVIN TO DEPRIVE ANY OF THEM
OF, OR AFFECT THE USE, POSSESSION OR ENJOYMENT BY ANY OF THEM OF, ANY OF THEIR
PROPERTY AT ANY TIME PRIOR TO JUDGMENT IN ANY LITIGATION INSTITUTED IN
CONNECTION WITH THIS NOTE.


(17)           WAIVER OF TRIAL BY JURY.  CO-BORROWERS HEREBY IRREVOCABLY WAIVE
ALL RIGHT TO A TRIAL BY JURY IN ANY PROCEEDING HEREAFTER INSTITUTED BY OR
AGAINST CO-BORROWERS IN RESPECT OF THIS NOTE OR ANY GUARANTY OR ENDORSEMENT OF
THIS NOTE.


(18)           Other Rights and Waivers.  The Co-Borrowers hereby waive
presentment for payment, protest and notice of dishonor, and hereby agree to any
extension or delay in the time for payment or enforcement, to renewal of this
Note and to any substitution or release of any collateral, all without notice
and without any affect on its liabilities. Any delay on the part of the Holder
hereof in exercising any right hereunder or under any mortgage or security
agreement which may secure this Note shall not operate as a waiver. The rights
and remedies of the Holder hereof shall be cumulative and not in the
alternative, and shall include all rights and remedies granted herein, in any
document referred to herein, and under all applicable laws


(19)           Acknowledgement of Copy, Authorization.  Co-Borrowers acknowledge
receipt of a copy of this Note. The Bank is hereby authorized, but not required,
to charge any amount due under this Note to any account of the Co-Borrowers at
the Bank.


(17)           Connecticut Law.  This Note and the rights and obligations of the
parties hereunder shall be construed and interpreted in accordance with the law
of Connecticut.


(18)           Severability.  If any provision of this Note is deemed void,
invalid or unenforceable under applicable law, such provision is and will be
deemed to be totally ineffective to that extent, but the remaining provisions
shall be deemed unaffected and shall remain in full force and effect.


(19)           Joint and Several.  The obliga­tions of the Co-Borrowers
hereunder shall be deemed to be joint and several, and the release by the Bank
of either of the Co-Borrowers, or
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
settlement with it, shall not operate to prejudice the rights of the Bank
against the other Co-Borrower hereunder.


(20)           Survival.  The obligations of the Co-Borrowers under Paragraph 3
of this Note shall survive the payment of this Note for a period of one (1) year
from the date on which this Note is paid in full.


(21)           Non-Recourse.  Subject to the qualifications set forth below,
Bank shall not enforce the liability and obligation of Co-Borrowers to perform
and observe the obligations contained in this Note and the other Loan Documents
by an action or proceeding wherein a money judgment shall be sought against
Co-Borrowers, except that Bank may bring a foreclosure action, an action for
specific performance, or any other appropriate action or proceeding to enable
Bank to enforce and realize upon this Note, the Mortgage, or the other Loan
Documents, and Co-Borrowers’ interest in the property mortgaged to secure this
Note (the “Mortgaged Property”) and any other collateral given to Bank pursuant
to the Mortgage and other Loan Documents; provided, however, that, except as
specifically provided in this Section, any judgment in any such action or
proceeding shall be enforceable against Co-Borrowers only to the extent of
Co-Borrowers’ interest in the Mortgaged Property and in any other collateral
given to Bank. Subject to the qualifications set forth below, Bank, by accepting
this Note, the Mortgage and other Loan Documents, agrees that, except with
respect to the Environmental Indemnification Agreement executed and delivered to
Bank in connection with the Loan, it shall not sue for, seek or demand any
deficiency judgment against Co-Borrowers in any such  action or proceeding,
under, by reason of, or in connection with this Note or the Mortgage.


The provisions of this Section shall not, however, (A) constitute a waiver,
release or impairment of any obligation evidenced or secured by this Note, the
Mortgage, or the other Loan Documents; (B) impair the right of Bank to name
Co-Borrowers as party defendants in any action or suit for foreclosure and sale
under the Mortgage; (C) affect the validity or enforceability of any guaranty or
indemnity made in connection with this Note, the Mortgage, or the other Loan
Documents; (D) impair the right of Bank to obtain the appointment of a receiver;
(E) impair the enforcement of any other Loan document; (F) impair the right of
Bank to bring suit with respect to fraud or misrepresentation by Co-Borrowers or
any other person or entity in connection with the Loan, this Note, the Mortgage,
or the other Loan Documents; (G) affect the validity or enforceability of that
certain Environmental Indemnification agreement dated December 17, 2002, as
amended, from Co-Borrowers and Griffin Land & Nurseries, Inc.(“Indemnitor”) in
favor of Bank, or limit the liability or recourse of Co-Borrowers or any other
party thereunder; or (H) affect the validity or enforceability of that certain
Indemnification Agreement dated December 17, 2002 by Indemnitor in favor of
Bank, or limit the liability or recourse of Indemnitor or any other party
thereunder.


Nothing set forth in this Note shall be deemed to be a waiver of any right which
Bank may have under Section 506(a), 506(b), 1111(b), or any other provisions of
the U.S. Bankruptcy Code to file a claim for the full amount of the indebtedness
secured by the Mortgage or to require 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
that all collateral shall continue to secure all of the indebtedness owing to
Bank in accordance with this Note and the other Loan Documents.

 
Notwithstanding any other provisions in this Note, the Mortgage, or the other
Loan Documents, Co-Borrowers shall be fully liable for and shall indemnify Bank
for any or all loss, cost, liability, judgment, claim, damage or expense
sustained, suffered or incurred by Bank (including, without limitation, Bank’s
reasonable attorneys’ fees) arising out of or attributable or relating to and
inclusive of (A) through (G) below:


(A) fraud, misrepresentation or criminal acts by Maker or any guarantor of the
Loan or their respective shareholders, officers, directors, principals, agents,
employee or affiliates in connection with the Loan;


(B) gross negligence or willful misconduct of Maker or any guarantor of the Loan
or their respective members, officers, directors, principals, agents, employees
or affiliates with respect to their obligations to Payee or with respect to the
operation of the Mortgaged Property, or the physical waste of the Mortgaged
Property;


(C) breach of provisions in the Mortgage concerning the Environmental Laws,
and/or Hazardous substances (as such terms are defined in the Mortgage), and any
indemnification of Payee therein, in the environmental Indemnity Agreement or in
any other Loan Document with respect to such Environmental Laws and/or Hazardous
Substances;


(D) removal or disposal of any portion of the Mortgaged Property after default
under this Note, the Mortgage, the Environmental Indemnity Agreement, or any
other Loan Document;


(E) misapplication or conversion by Maker or any guarantor of (1) any insurance
proceeds paid by reason of any loss, damage or destruction to the Mortgaged
Property; (2) any awards or other amounts received in connection with the
condemnation of all or a portion of the Mortgaged Property; or (3) rents,
income, accounts receivable, issues, profits, proceeds, accounts or other
amounts received by Maker or any guarantor (in the case of clause (3), following
an Event of Default under this Note, the Mortgage or any of the other Loan
Documents);


(F) Mortgagor’s failure to pay taxes, assessments, charges for labor or
materials or other charges that result in liens on any portion of the Mortgaged
Property, to the extent that such taxes, assessments, or charges are due
following an Event of Default under this Note, the Mortgage, or any of the other
Loan Documents, and rental income was available to pay such taxes, assessments
or charges on a timely basis;


(G) any security deposits, advance deposits or retained rents and profits
collected with respect to the Mortgaged Property which are not delivered to
Payee upon a foreclosure of the Mortgaged Property or action in lieu thereof.


 
 
18

--------------------------------------------------------------------------------

 

 
The agreement of Payee not to pursue recourse liability as set forth above SHALL
BE AND BECOME NULL AND VOID and shall be of no further force and effect if:


(A) Maker files for relief or protection under any federal, state or other
bankruptcy, insolvency, reorganization or other creditor-relief laws, or any
involuntary filing or petition is made, under any of such laws, against Maker by
any of their respective creditors (other than Payee) and such involuntary filing
is not unconditionally dismissed or vacated within ninety (90) days; and


(B) any financial information concerning Maker or any guarantor provided by
Maker or any guarantor (or their agents, employees or authorized
representatives) is fraudulent in any respect, contains any fraudulent
information or misrepresents in any material respect the financial condition of
Maker or any guarantor or Maker fails to deliver such financial information.


Upon the occurrence of any of the foregoing events, Maker shall have full
recourse liability for all sums due under the Loan Documents, jointly and
severally with any guarantors of repayment of such sums.


The provisions of this Note regarding the limited non-recourse nature of the
indebtedness evidenced by this Note shall survive any termination, satisfaction,
assignment, entry of a judgment of foreclosure, exercise of power of sale,
acceptance by Payee of a deed in lieu of foreclosure or repayment of the sums
secured hereby and shall not be affected or limited by any provision if the Loan
Documents, the effect of which is to limit the liability of Maker to Maker’s
interest in the Mortgaged Property.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FOLLOW

 
19

--------------------------------------------------------------------------------

 




 
GRIFFIN CENTER DEVELOPMENT IV, LLC
     
By Griffin Land & Nurseries, Inc.
 
Its Sole Member
         
By /s/Anthony Galici
 
Anthony J. Galici
 
Its Vice President
         
GRIFFIN CENTER DEVELOPMENT V, LLC
     
By Griffin Land & Nurseries, Inc.
 
Its Sole Member
     
By /s/Anthony Galici
 
Anthony J. Galici
 
Its Vice President
   


 
20

--------------------------------------------------------------------------------

 

Schedule A
Amortization Schedule



 
ACCRUAL START DATE
ACCRUAL END DATE
NOTIONAL BALANCE
   
10/1/2012
11/1/2012
$6,739,356.00
   
11/1/2012
12/3/2012
$6,726,057.16
   
12/3/2012
1/2/2013
$6,712,715.11
   
1/2/2013
2/1/2013
$6,699,329.69
   
2/1/2013
3/1/2013
$6,685,900.76
   
3/1/2013
4/2/2013
$6,672,428.20
   
4/2/2013
5/1/2013
$6,658,911.84
   
5/1/2013
6/3/2013
$6,645,351.56
   
6/3/2013
7/1/2013
$6,631,747.21
   
7/1/2013
8/1/2013
$6,618,098.65
   
8/1/2013
9/3/2013
$6,604,405.72
   
9/3/2013
10/1/2013
$6,590,668.30
   
10/1/2013
11/1/2013
$6,576,886.23
   
11/1/2013
12/2/2013
$6,563,059.36
   
12/2/2013
1/2/2014
$6,549,187.56
   
1/2/2014
2/3/2014
$6,535,270.68
   
2/3/2014
3/3/2014
$6,521,308.57
   
3/3/2014
4/1/2014
$6,507,301.07
   
4/1/2014
5/1/2014
$6,493,248.06
   
5/1/2014
6/2/2014
$6,479,149.37
   
6/2/2014
7/1/2014
$6,465,004.86
   
7/1/2014
8/1/2014
$6,450,814.39
   
8/1/2014
9/2/2014
$6,436,577.79
   
9/2/2014
10/1/2014
$6,422,294.92
   
10/1/2014
11/3/2014
$6,407,965.64
   
11/3/2014
12/1/2014
$6,393,589.78
   
12/1/2014
1/2/2015
$6,379,167.20
   
1/2/2015
2/2/2015
$6,364,697.75
   
2/2/2015
3/2/2015
$6,350,181.28
   
3/2/2015
4/1/2015
$6,335,617.62
   
4/1/2015
5/1/2015
$6,321,006.64
   
5/1/2015
6/1/2015
$6,306,348.16
   
6/1/2015
7/1/2015
$6,291,642,05
   
7/1/2015
8/3/2015
$6,276,888.15
   
8/3/2015
9/1/2015
$6,262,086.29
   
9/1/2015
10/1/2015
$6,247,236.32
   
10/01/2015
11/02/2015
$6,232,338.10
   
11/02/2015
12/01/2015
$6,217,391.45
   
12/01/2015
01/04/2016
$6,202,396.23
   
01/04/2016
02/01/2016
$6,187,352.28
   
02/01/2016
03/01/2016
$6,172,259.43
   
03/01/2016
04/01/2016
$6,157,117.53
   
04/01/2016
05/03/2016
$6,141,926.42
   
05/03/2016
06/01/2016
$6,126,685.93
   
06/01/2016
07/01/2016
$6,111,395.92
   
07/01/2016
08/01/2016
$6,096,056.21
   
08/01/2016
09/01/2016
$6,080,666.65
   
09/01/2016
10/03/2016
$6,065,227.07
   
10/03/2016
11/01/2016
$6,049,737.32
   
11/01/2016
12/01/2016
$6,034,197.22
   
12/01/2016
01/03/2017
$6,018,606.62
   
01/03/2017
02/01/2017
$6,002,965.34
   
02/01/2017
03/01/2017
$5,987,273.24
   
03/01/2017
04/03/2017
$5,971,530.13
   
04/03/2017
05/02/2017
$5,955,735.86
   
05/02/2017
06/01/2017
$5,939,890.26
   
06/01/2017
07/03/2017
$5,923,993.16
   
07/03/2017
08/01/2017
$5,908,044.39
   
08/01/2017
09/01/2017
$5,892,043.79
   
09/01/2017
10/02/2017
$5,875,991.19
 


 
21 

--------------------------------------------------------------------------------

 
 